Fourth Court of Appeals
                                 San Antonio, Texas
                                          JU
                                       JUDGMENT
                         Nos. 04-17-00825-CR and 04-17-00835-CR

                                      James STRIBLIN,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 227th Judicial District Court, Bexar County, Texas
                      Trial Court Nos. 2013CR4271 and 2013CR4270
                        Honorable Jefferson Moore, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the judgments of the trial court are
AFFIRMED.

       SIGNED December 19, 2018.


                                               _____________________________
                                               Patricia O. Alvarez, Justice